FOR IMMEDIATE NEWS RELEASE                                       NEWS RELEASE #011


FROM: CLERK OF SUPREME COURT OF LOUISIANA


The Opinions handed down on the 3rd day of April, 2020 are as follows:

BY Genovese, J.:

 2019-KA-01445            STATE OF LOUISIANA IN THE INTEREST OF D.T. (Parish of Jefferson)

                          In this case, the State has charged D.T. with aggravated battery committed
                          with a firearm and seeks to divest the juvenile court of jurisdiction and to
                          prosecute D.T. as an adult pursuant to Louisiana Children’s Code Article
                          305(B)(2)(j). In opposition, D.T. filed a motion with the juvenile court to
                          declare La. Ch.C. art. 305(B)(2)(j) unconstitutional. The juvenile court
                          granted D.T.’s motion. Pursuant to La. Const. art. V, § 5(D), the State
                          sought direct review with this Court. Thus, the narrow issue before us is
                          whether La. Ch.C. art. 305(B)(2)(j), providing for divesture of
                          juvenile court jurisdiction when the child has been charged with
                          aggravated battery committed with a firearm, is unconstitutional. For the
                          reasons that follow, we affirm the juvenile court’s ruling that the
                          legislature exceeded its constitutional authority in creating an
                          exception allowing divesture of juvenile court jurisdiction for a child
                          charged with aggravated battery committed with a firearm, where that
                          charge is not among the crimes enumerated in La. Const. art. V, § 19.

                          AFFIRMED AND REMANDED.

                          Retired Judge James H. Boddie, Jr., appointed Justice ad hoc, sitting for
                          Justice Marcus R. Clark.
04/03/20


                           SUPREME COURT OF LOUISIANA

                                       No. 2019-KA-01445

                STATE OF LOUISIANA IN THE INTEREST OF D.T.


    ON APPEAL FROM THE JUVENILE COURT, PARISH OF JEFFERSON


GENOVESE, J.*

         In this case, the State has charged D.T. with aggravated battery committed

with a firearm1 and seeks to divest the juvenile court of jurisdiction and to prosecute

D.T. as an adult pursuant to Louisiana Children’s Code Article 305(B)(2)(j). 2 In

opposition, D.T. filed a motion with the juvenile court to declare La. Ch.C. art.

305(B)(2)(j) unconstitutional. The juvenile court granted D.T.’s motion. Pursuant to



*
    Retired Judge James Boddie Jr., appointed Justice ad hoc, sitting for Justice Marcus R. Clark.
1
  D.T. was charged with a violation of La. R.S. 14:34, which is aggravated battery. “Aggravated
battery committed with a firearm” is not an extant violation of either the Louisiana Revised
Statutes or the Louisiana Children’s Code; however, as described below, it is delineated in La.
Ch.C. art. 305(B)(2) as one of the charges for which a juvenile may be prosecuted in an adult
criminal court under certain circumstances.
2
    Louisiana Children’s Code Article 305(B) provides, in pertinent part (emphasis added):

          (1) When a child is fifteen years of age or older at the time of the commission
         of any of the offenses listed in Subparagraph (2) of this Paragraph, he is
         subject to the exclusive jurisdiction of the juvenile court until whichever of the
         following occurs first:

             (a) An indictment charging one of the offenses listed in Subparagraph (2) of
             this Paragraph is returned.

             (b) The juvenile court holds a continued custody hearing and finds
             probable cause that the child has committed any of the offenses listed in
             Subparagraph (2) of this Paragraph and a bill of information charging any
             of the offenses listed in Subparagraph (2) of this Paragraph is filed. During this
             hearing, when the child is charged with forcible or second degree rape or second
             degree kidnapping, the court shall inform him that if convicted he shall register
             as a sex offender for life, pursuant to Chapter 3-B of Title 15 of the Louisiana
             Revised Statutes of 1950.
         …

         (2)(j) Aggravated battery committed with a firearm.
La. Const. art. V, § 5(D), the State sought direct review with this Court. Thus, the

narrow issue before us is whether La. Ch.C. art. 305(B)(2)(j), providing for divesture

of juvenile court jurisdiction when the child 3 has been charged with aggravated

battery committed with a firearm, is unconstitutional. For the reasons that follow,

we affirm the juvenile court’s ruling that the legislature exceeded its constitutional

authority in creating an exception allowing divesture of juvenile court jurisdiction

for a child charged with aggravated battery committed with a firearm, where that

charge is not among the crimes enumerated in La. Const. art. V, § 19.

       Relevant Facts and Procedural History

       D.T. was arrested after a shooting incident on June 23, 2019, when he was 16

years old. According to police, D.T. retrieved a black semiautomatic weapon during

an altercation outside his residence and fired two or three times into a car in which

two women and a baby were seated. One woman was shot in the shoulder, and the

baby was impacted by flying debris. D.T. surrendered to law enforcement on the day

of the shooting.

       At D.T.’s continued custody hearing on July 9, 2019, the juvenile court judge

found probable cause for the charge of aggravated battery committed with a firearm,

and the State requested 30 days to determine if D.T. would be prosecuted as an adult

pursuant to La. Ch.C. art. 305(B)(2)-(3). The judge granted the State’s request.

Subsequently, counsel for the juvenile filed a “Motion to Declare Ch.C. art.

305(B)(2)(j) Unconstitutional,” which the State opposed.

       After a brief contradictory hearing held on August 5, 2019, the juvenile court

granted the juvenile’s motion and declared La. Ch.C. art. 305(B)(2)(j)

unconstitutional. In written reasons for judgment, the court noted that the Louisiana

Constitution and Children’s Code vest the juvenile court with exclusive jurisdiction



3The words “child” and “juvenile” are both employed in the relevant statutory provisions and
will be used interchangeably in this opinion.
                                               2
over delinquency proceedings, except where the crime charged is an eligible offense

as provided by La. Const. art. V, § 19. Reading La. Const. art. V, § 19 in pari materia

with La. Ch.C. art. 305(B)(2)(j), the judge reasoned:

      The legislature adopted its list of eligible offenses from the very source
      of its authority[] and drafted article 305 largely as instructed by the
      Louisiana [C]onstitution, taking Section 10 as a whole for guidance on
      permissible exceptions to the otherwise-mandated juvenile procedures.
      The legislature, however, then overstepped its bounds when it added
      “aggravated battery committed with a firearm” as subsection (j), an
      offense that is neither anticipated by the Louisiana Constitution as an
      exception to juvenile procedures, nor an extant violation in the
      Louisiana Criminal Code.

The State now appeals.

Law and Analysis

      Under Louisiana law, “Statutes are presumed to be valid, and the

constitutionality of a statute should be upheld wherever possible.” State v. Bazile,

12-2243, p. 15 (La. 5/7/13), 144 So. 3d 719, 732 (quoting State v. Griffin, 495 So. 2d
1306, 1308 (La.1986) (citations omitted)). When a statute is challenged as being

unconstitutional on its face, as is the case here, the moving party bears an especially

heavy burden to establish that there is no other interpretation or circumstance under

which the law would be constitutional. LaPointe v. Vermilion Par. Sch. Bd., 15-

0432, p. 10 (La. 6/30/15), 173 So. 3d 1152, 1160. This Court reviews lower court

judgments regarding the constitutionality of statutes de novo, without deference to

the lower courts, because such cases present questions of law. State v. Eberhardt,

13-2306, 14-0209, p. 5 (La. 7/1/14), 145 So. 3d 377, 381. In order to properly

challenge the constitutionality of a statute, “First, a party must raise the

unconstitutionality in the trial court; second, the unconstitutionality of a statute must

be specifically pleaded; and third, the grounds outlining the basis of

unconstitutionality must be particularized.” State v. Hatton, 07-2377, p. 14 (La.

7/1/08), 985 So. 2d 709, 719 (citing Vallo v. Gayle Oil Co., Inc., 94-1238, p. 8 (La.



                                           3
11/30/94), 646 So. 2d 859, 864-65). Here, we find that the issue of constitutionality

has been properly raised, pleaded, and particularized.

      The relevant constitutional provision in this case is La. Const. art. V, § 19,

entitled “Special Juvenile Procedures,” which provides as follows:

      The determination of guilt or innocence, the detention, and the custody
      of a person who is alleged to have committed a crime prior to his
      seventeenth birthday shall be pursuant to special juvenile procedures
      which shall be provided by law. However, the legislature may (1) by a
      two-thirds vote of the elected members of each house provide that
      special juvenile procedures shall not apply to juveniles arrested for
      having committed first or second degree murder, manslaughter,
      aggravated rape, armed robbery, aggravated burglary, aggravated
      kidnapping, attempted first degree murder, attempted second degree
      murder, forcible rape, simple rape, second degree kidnapping, a second
      or subsequent aggravated battery, a second or subsequent aggravated
      burglary, a second or subsequent offense of burglary of an inhabited
      dwelling, or a second or subsequent felony-grade violation of Part X or
      X-B of Chapter 4 of Title 40 of the Louisiana Revised Statutes of 1950,
      involving the manufacture, distribution, or possession with intent to
      distribute controlled dangerous substances, and (2) by two-thirds vote
      of the elected members of each house lower the maximum ages of
      persons to whom juvenile procedures shall apply, and (3) by two-thirds
      vote of the elected members of each house establish a procedure by
      which the court of original jurisdiction may waive special juvenile
      procedures in order that adult procedures shall apply in individual
      cases. The legislature, by a majority of the elected members of each
      house, shall make special provisions for detention and custody of
      juveniles who are subject to the jurisdiction of the district court pending
      determination of guilt or innocence.

      This provision contains three distinct sections authorizing the legislature, with

a two-thirds vote of each house, to: (1) exclude from special juvenile procedures

those juveniles who are charged with having committed certain enumerated crimes;

(2) lower the maximum age of persons to whom special juvenile procedures apply;

and, (3) establish a procedure by which the juvenile court may waive special juvenile

procedures in order that adult procedures shall apply in individual cases. State v.

Hamilton, 96-0107, p. 2 (La. 7/2/96), 676 So. 2d 1081, 1082; State v. Leach, 425
So. 2d 1232, 1233-34 (La. 1983).

      In its brief, the State first argues that the legislature’s authority to define the

jurisdiction of the juvenile court is not circumscribed by the Louisiana Constitution.

                                           4
Emphasizing that La. Const. art. V, § 18 provides that juvenile courts “shall have

jurisdiction as provided by law,” the State asserts that La. Const. art. V, § 19 does

not confer jurisdiction, but merely sets out guidelines for the application of special

juvenile procedures. Accordingly, the State notes that La. Ch.C. art. 303(1) provides

that a court exercising juvenile jurisdiction shall have exclusive original jurisdiction

over delinquency proceedings except when a child is either subject to the jurisdiction

of the criminal courts as an adult pursuant to La. Ch.C. art. 305, et seq., or has been

transferred by the juvenile court to adult court pursuant to La. Ch.C. art. 857, et seq.

State ex rel. D.J., 01-2149, p. 11, n.10 (La. 5/14/02), 817 So. 2d 26, 33. In essence,

although the first sentence of La. Const. art. V, § 19 (emphasis added), requires that,

“The determination of guilt or innocence … of a person who is alleged to have

committed a crime prior to his seventeenth birthday shall be pursuant to special

juvenile procedures which shall be provided by law,” the State asserts that La. Ch.C.

art. 305(B) is a “special juvenile procedure” provided by law. However, we reject

this argument, as we find it to be a strained interpretation of La. Const. art. V, § 19,

which eviscerates its meaning. Furthermore, we find that the State’s interpretation

of this constitutional provision lacks support in the relevant jurisprudence.

         For example, in Hamilton, 676 So. 2d at 1082 (emphasis added), this Court

noted:

         The Louisiana Constitution provides that juveniles are generally
         entitled to the protections of special juvenile procedures. La. Const. Art.
         V, § 19. However, the constitution specifically authorizes the
         legislature to exclude juveniles arrested for certain enumerated offenses
         from the jurisdiction of the juvenile courts.

Likewise, in Jacobs v. Cain, 02-1717, p. 1 (La. 3/21/03), 842 So. 2d 320 (per

curiam), in which this Court remanded a case to the district court to allow the

defendant to specifically plead the unconstitutionality of La. Ch.C. art. 305(B)(2)(j),

this Court stated plainly:



                                             5
       The authority to transfer any juvenile matter to the district court stems
       from La. Const. art. V, § 19, which allows the legislature to except
       certain enumerated crimes from otherwise required “special juvenile
       procedures,” including a “second or subsequent aggravated battery.”
       (Emphasis added.) However, the defendant was not charged with a
       second or subsequent aggravated battery.[4]

       Indeed, in a case decided just three years after the original version of La.

Const. art. V, § 19 was enacted in 1974, this Court recognized that this section was

“clearly” intended to proscribe the legislature’s authority to limit the juvenile court’s

jurisdiction:

       The term ‘procedures’ as used in [La. Const. art. V, § 19] clearly
       comprehends the whole system for dealing with juvenile law-breakers.
       Therefore, the provision authorizing the legislature to establish a
       procedure by which the court of original jurisdiction (juvenile
       court) may ‘waive such special juvenile procedures in order that
       adult procedures would apply in individual cases’ addresses itself to
       the transfer of jurisdiction and not an alternative set of rules for
       pleading and practice.

State v. Everfield, 342 So. 2d 648, 652 (La. 1977) (emphasis added).

       Having found that La. Const. V, § 19 delineates the legislature’s authority to

create exceptions to the juvenile court’s jurisdiction, we turn to the statute under

review in this case, La. Ch.C. art. 305, which provides for a waiver of juvenile

jurisdiction in certain circumstances. Hamilton, 676 So. 2d at 1082. Louisiana

Children’s Code Article 305 provides, in relevant part:

       Art. 305. Divestiture of juvenile court jurisdiction; original
       criminal court jurisdiction over children

       A. (1) When a child is fifteen years of age or older at the time of the
       commission of first degree murder, second degree murder, aggravated
       or first degree rape, or aggravated kidnapping, he is subject to the
       exclusive jurisdiction of the juvenile court until either:

           (a) An indictment charging one of these offenses is returned.

           (b) The juvenile court holds a continued custody hearing pursuant
           to Articles 819 and 820 and finds probable cause that he committed
           one of these offenses, whichever occurs first. During this hearing,

4
  Subsequently, the Fifth Circuit found La. Ch.C. art. 305(B)(2)(j) to be unconstitutional in an
unpublished opinion, Jacobs v. Cain, 03-0922 (La. App. 5 Cir. 9/10/03). However, the State
apparently did not seek review of that court’s ruling for unknown reasons, which are not relevant
to the present case.
                                               6
   when the child is charged with aggravated or first degree rape, the
   court shall inform him that if convicted he shall register as a sex
   offender for life, pursuant to Chapter 3-B of Title 15 of the Louisiana
   Revised Statutes of 1950.

(2) Thereafter, the child is subject to the exclusive jurisdiction of the
appropriate court exercising criminal jurisdiction for all subsequent
procedures, including the review of bail applications, and the court
exercising criminal jurisdiction may order that the child be transferred
to the appropriate adult facility for detention prior to his trial as an adult.

B. (1) When a child is fifteen years of age or older at the time of the
commission of any of the offenses listed in Subparagraph (2) of this
Paragraph, he is subject to the exclusive jurisdiction of the juvenile
court until whichever of the following occurs first:

        (a) An indictment charging one of the offenses listed in
        Subparagraph (2) of this Paragraph is returned.

        (b) The juvenile court holds a continued custody hearing and
        finds probable cause that the child has committed any of the
        offenses listed in Subparagraph (2) of this Paragraph and a bill
        of information charging any of the offenses listed in
        Subparagraph (2) of this Paragraph is filed. During this hearing,
        when the child is charged with forcible or second degree rape or
        second degree kidnapping, the court shall inform him that if
        convicted he shall register as a sex offender for life, pursuant to
        Chapter 3-B of Title 15 of the Louisiana Revised Statutes of
        1950.

   (2)(a) Attempted first degree murder.
      (b) Attempted second degree murder.
      (c) Manslaughter.
      (d) Armed robbery.
      (e) Aggravated burglary.
      (f) Forcible or second degree rape.
      (g) Simple or third degree rape.
      (h) Second degree kidnapping.
      (i) Repealed by Acts 2001, No. 301, § 2.
      (j) Aggravated battery committed with a firearm.
      (k) A second or subsequent aggravated battery.
      (l) A second or subsequent aggravated burglary.
      (m) A second or subsequent offense of burglary of an inhabited
      dwelling.
      (n) A second or subsequent felony-grade violation of Part X or
      X-B of Chapter 4 of Title 40 of the Louisiana Revised Statutes
      of 1950 involving the manufacture, distribution, or possession
      with intent to distribute controlled dangerous substances.

(3) The district attorney shall have the discretion to file a petition
alleging any of the offenses listed in Subparagraph (2) of this Paragraph
in the juvenile court or, alternatively, to obtain an indictment or file a
bill of information. If the child is being held in detention, the district

                                      7
       attorney shall make his election and file the indictment, bill of
       information, or petition in the appropriate court within thirty calendar
       days after the child’s arrest, unless the child waives this right.

       Louisiana Children’s Code Article 305 provides two means by which the

juvenile court may be divested of jurisdiction. The first, found in Subsection A and

often referred to as “legislative waiver,” is the automatic transfer of any case where

an indictment is returned or a judge finds probable cause that the child, aged fifteen

years or older at the commission of the offense, committed certain enumerated

crimes. The second means of divesture of the juvenile’s court jurisdiction, found in

Subsection B, and often referred to as “prosecutorial waiver,” is a discretionary

transfer. Importantly, the combined list of enumerated crimes in Subsection A(1)

and B(2) of La. Ch.C. art. 305 track the enumerated crimes in La. Const. art. V, § 19

word for word, with the lone exception of the offense at issue in this case,

“aggravated battery committed with a firearm.” Furthermore, although both the

statutory and the constitutional provisions allow for adult criminal jurisdiction when

the juvenile is charged with a second or subsequent aggravated battery, here the

juvenile is being charged with his first aggravated battery, a crime which this Court

has previously noted is not enumerated in La. Const. art. V, § 19. Jacobs, 842 So. 2d
320.

       In an attempt to overcome this deficiency, the State asserts that La. Const. art.

V, § 19(1) was only intended to address the scheme set forth in La. Ch.C. art. 305(A),

i.e., automatic transfer of certain cases, as it enumerates crimes for which the

legislature may find that special juvenile procedures “shall not apply.” In contrast,

the State emphasizes La. Ch.C. art. 305(B) does not provide for an automatic

transfer, but allows juveniles who commit less serious felonies to be prosecuted in

criminal district court at the discretion of the district attorney in individual cases.

The State asserts that because the legislature assigned some of the enumerated

crimes to the “prosecutorial waiver” scheme found in La. Ch.C. art. 305(B), the

                                           8
juvenile court improperly found that La. Const. art. V, § 19(1)’s list of enumerated

crimes applies to both schemes. 5 However, we find the State’s contention that La.

C.Ch. art. 305(B) is wholly untethered from the legislative grant of authority in La.

Const. art. V, § 19 to be unsupported and meritless.

       Likewise, we find the State’s interpretation of Subsections (2) and (3) of La.

Const. art. V, § 19 as providing authority for La. Ch.C. art. 305(B) to be both

unsubstantiated and untenable. Subsection (2) of La. Const. art. V, § 19 authorizes

the legislature, by a vote of two-thirds of each house, to “lower the maximum age of

persons to whom juvenile procedures shall apply.” In this vein, the State notes that

previous iterations of La. Ch.C. art. 305 and its predecessor statute applied different

age categories for different crimes, citing State v. Lacour, 398 So. 2d 1129, 1131 (La.

1981), in support of its position. The State also notes that this Court held in Leach,
425 So. 2d at 1235, pursuant to the version of La. Const. art. V, § 19 in effect at the

time of that case, that:

       The Legislature could have provided for adult treatment for juveniles
       charged with perpetrating any one or more of the seven enumerated
       crimes, and as well, could have provided for adult treatment for all
       juveniles of any given age less than seventeen (say, fourteen) charged
       with all crimes, including the seven enumerated in the constitutional
       provision.

By adding aggravated battery committed with a firearm to the list of crimes eligible

for transfer, the State argues the legislature effectively reduced the age of guaranteed

juvenile court treatment for juveniles charged with that offense. However, we find



5
  The State contends that it was not the intent of the framers to ban the criminal prosecution of
juveniles for crimes which are not enumerated in La. Const. art. V, § 19. According to the State,
interpreting the enumerated crimes in La. Const. art. V, § 19 as an exhaustive list would encroach
upon the constitutionally-conferred jurisdiction of the district court and the authority of the district
attorney as provided under La. Const. art. V, § 16 and § 26, citing State v. Roberson, 14-1996 (La.
10/14/15), 179 So. 3d 573. However, this argument lacks merit, as the constitutional authority of
the district court and the district attorney may obviously be validly constrained by the constitutional
authority granted to the juvenile court. As noted by Justice Crichton in his concurrence in
Roberson, “the district attorney’s jurisdiction to prosecute those who violate state statutes is
exclusive; it can only be constrained or curtailed when it operates to the prejudice of a contrary
constitutional mandate[.]” Id. at 578 (emphasis added).

                                                   9
that neither Leach, nor Lacour, nor any other case, provides authority for the State’s

contention that the legislature may lower the age for adult treatment for juveniles

charged with certain crimes other than those enumerated in La. Const. art. V, § 19.6

         To the contrary, we agree with D.T. and the juvenile court that the legislative

and jurisprudential histories of La. Const. art. V, § 19 and La. Ch.C. art. 305

demonstrate that a constitutional amendment is required to expand the list of

offenses which may be excepted from juvenile court jurisdiction. The original

version of La. Const. art. V, § 19 only contained two exceptions—capital offenses

and attempted aggravated rape7—from the special juvenile procedures. After the list

was expanded in 1979, this Court implicitly recognized that La. Const. art. V, § 19

set the parameters for the exercise of adult jurisdiction over juvenile offenders,

stating, “Thus, it can no longer be said that non-criminal treatment of juveniles is the

general rule mandated by the constitution, since the constitution now permits the

legislature to enact a statute exempting any juvenile arrested for any of the seven

enumerated offenses from ‘special juvenile procedures.’” State v. Perique, 439
So. 2d 1060, 1063 (La. 1983) (final emphasis added). Thereafter, the list of

enumerated crimes in La. Const. art. V, § 19 was expanded again to its present form

via 1995 La. Acts, No.152. Although the State correctly notes that there have at times

been minor discrepancies between the offenses listed in La. Const. art. V, § 19 and

La. Ch.C. art. 305, these discrepancies have been harmonized through subsequent

amendment of these two provisions, with the lone remaining exception of La. Ch.C.



6
  The State’s argument that La. Const. art. V, § 19(3) provides constitutional authority for La.
Ch.C. art. 305(B)(2)(j) is likewise without merit, as that provision merely allows “a procedure by
which the court of original jurisdiction may waive special juvenile procedures in order that adult
procedures shall apply in individual cases.” (Emphasis added.) The attempted waiver of juvenile
jurisdiction in this case is clearly at the discretion of the district attorney, rather than the juvenile
court. Thus, this provision is not applicable. Rather, the procedure authorized in La. Const. art. V,
§ 19, Subsection (3), commonly referred to as a “judicial waiver,” is outlined in La. Ch.C. art. 857
and is not at issue in this case.
7
    Aggravated rape was a capital offense at the time the Constitution of 1974 was enacted.

                                                   10
art. 305(B)(2)(j), which was added to the Children’s Code via 1995 La. Acts, Nos.

367 and 979.8 Thus, we agree with D.T. that the legislative history generally supports

the juvenile court’s interpretation of the enumerated crimes in La. Const. art. V, §

19 as constituting an exhaustive list of offenses which may be excepted from the

juvenile court’s jurisdiction.

       Accordingly, we find that the legislature overstepped its authority in enacting

La. Ch.C. art. 305(B)(2)(j), as “aggravated battery committed with a firearm” is not

among the charges which are listed as permissible exceptions to the juvenile court’s

jurisdiction as prescribed in La. Const. art. V, § 19. We find that La. Ch.C. art.

305(B)(2)(j) is unconstitutional on its face, affirm the juvenile court’s judgment, and

remand this case for further proceedings consistent with this opinion.

AFFIRMED AND REMANDED.




8
  For example, the year after the Constitution of 1974 was enacted, the legislature added armed
robbery to the list of crimes requiring automatic criminal prosecution in La. R.S. 13:1570
(repealed; now La. Ch.C. art. 305), and this addition was never challenged even though the 1974
Constitution only enumerated capital crimes and attempted aggravated rape as being exempt from
special juvenile procedures. The State insists that the previous lack of a constitutional challenge
of the inclusion of armed robbery in the statute without its enumeration in La.Const. art. V, § 19
lends support to the finding of constitutional validity of La. Ch.C. art. 305(B)(2)(j) in the present
case. However, this argument is illogical, as there is always some passage of time between when
a law is enacted and when it is enforced and/or challenged in court. Furthermore, armed robbery
was added to the list of enumerated crimes in La. Const. art. V, § 19 in 1979.
                                                 11